Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 1 of 11




                 EXHIBIT C-6
     Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 2 of 11




IN THE COURT OF C0ti1~40N PLEAS OF LA~ti'RE1~CE COU~'TY, PENATSI'L~'ANIA
                           CI~'1L DI~'ISIO\t


                                                    `~~. QUO ~ ~ aoa~
In re: Can~~ass of Maii-In Ballots for the          OBJECTIO\T
2020(General Primary
                                                    Filed on behalf of Petitioner Pennsti~l<<ania
                                                    Democratic State Committee

                                                    Counsel of Record:
                                                    Jason A. Medure
                                                    Pa. ID No. 90976
                                                    Medure Bonner Bellissimo LLC
                                                    713 ~Vilmington Avenue
                                                    vewCastie, Pennsylvania 16101-3647
                                                    Phone: (724) 653-7855
                                                    Fax:(724)202-79I8




                                              F1L~p10Rt~1t~AL

                                                                 17j                         EXHIBIT
                                             ~~20 JUt1-2 P~1 l2~
                                                                                           Boockvar Ex12 08/21/20

                                                        '11..~~?..,
                                              PRJ A~~~a
      Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 3 of 11




IN THE COURT OF C01-tM4ti` PLEAS OF LA«'RENCE COUN=TY, PEN`iSYLV~\'IA
                             CIVIL U[~'IS[O\~

 In re ~ Can~~ass of Mail-1n Ballots for the          ~
 2020,General Primary                .,               ~     No.




                                     •          OBJECTION`
         AND `'01~', comes Petitioner, the Pennsyl~~ania Democratic State Committee, by and

          its counsel; Jason A. A4edure and Joseph Bellisimo, and file this Objection as follo~tTs:

         1.     Petitioner Pennsylvania Democratic State Committee ("Petitioners') is a dul}~-

organized unincorporated association ~~rith a business address of 229 State Street, Harrisburg; PA

17101.

         2.     Petitioner is a political pamr recognized under the Pennsyl~rania Election Code

and other la~~=s, and represen~s the interests of Democratic candidates and voters.

         ~.     This Coun has jurisdiction to hear petitions concerning election matters under the

Pennsyl~~ania Election Code. 2~ P.S. ~ 304b.

         4.     Venue is proper in this Court because the e~rents hereinunder complained of

occurred in La~tifience County.

     ' S.       On information and belief; the La~~~rence Count° Board of Elections ("Board~~), in

the canvass of mail-in and/or absentee ballots ~=hich were marked and returned b~~ ~~oters, has

segregated a number of ballots ~~rhich were returned to the Board ~z~ithout an inner em~elope

marked "Official Absentee Ballot" or "Official vtail-In Ballot," as the case may be (the "Privacy

Envelope" or "Secrecy En~~elope~'}.,

                                         F
                                             IlfiC10t~lGIPdAL
                                   %D?0 JUN —2 ~N (2~ l 7r

                                   ,lQDi K~.,~B~t~-~~~LG','i
                                    F~~~ Gtrlti r-~~ ~.- :.

                               r
       Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 4 of 11




        6.        On information and belief. the members and/or ernplo~rees of the Board lave

declared their intention to discard and not count am' such ballot which is returned to the Board

without a Pri~racy En~relope.

        7.        Petitioner hereby objects to the proposal not to count these ballots returned

«~ithout a Privacy En~relope.

                  The Board's failure to canvass and count these ballots ~,~hich lack the Privacy

             is in violation of the provisions of the Pennsylvania Election Code and the rights of

Electors to Grote and have their ballots counted under the Pennsylvania Constitution.

        9.        The Board's failure to canvass and count these ballots ~~hich lack the Privac~r

             is in violation of the la~~~s and constitution of the United States: including the Ec{ual

Protection
     ~     and Due Process Clauses. and ire lieht
                                              .., of candidates for federal office on the ballot, the

Voting Rights Act and other applicable statutes.

        10.       While voters are instructed to use a pri~~acy envelope in submitting the ballot,

there is nothing in the Election Code allo"~ing or authorizing a County Board of Election to

discard a ballot cast ~~~ithout a privacy envelope. See 2~ P.S. S 314b.8.

        11.       The Common«Jealth Court has addressed the issue of voter intent in a case ~~~here

a forr! of ballot v~~as argued to override the ~~ril! of the <<oter and stated that the intent of the voter

should control in the absence of a clear indication of fraud. See lei re Pennsyl►=unia Gen. Elec. for

Snyd~r Coernry Comm 'r, 841 A.2d •593, X97 (Pa. Cm«<Ith. 2003).

        12.       In interpreting the «rite-in provisions of the Election Code, the applicable laws

"must be liberali~~ construed i~~ la~~or of a ~~oter's right to vote.~~ Sltambtrclt v. l3ickl~cr~•t, 8~5 A.2d

793, 802 (f'a. 200=~}.


                                            r~~~tiioR~G~N~~
                                         ~020.1t1N -2 Pt1 i2= f 7~
                                        lQ~31 ~;~AdG,r-LSC~~ D~
                                         u~{1 ~;:~ -,, —~,,
      Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 5 of 11




        l3.    The clear legislative intent to allo«~ these votes to be counted can be seen b}~

comparison to the statute applicable to provisional ballots: ~~~hich expressly includes language

authorizing/requiring the Board to not count provisional ballots that are not in a privacy

envelope. See 25 P.S. § 3050(a.4)(~)(ii)(C).

      f 14.    \'o such {anguage is located in the statute applicable to the mail-in or absentee

ballotl. See 2~ P.S. § 3146.8.

       1 ~.    The Board's failure ~to canvass and count these ballots ~+rhich lack the Privacy

En~reli pe is contrary to the directive of the Pennsyl~~ania Department of State sent to the count}

election directors on i~9a~= 28; 2020. A cope of this correspondence is attached as Exhibit 1.




                                                  FILEDIORlG1~1P.L

                                                Lt~ZO .lU~ -Z P~ SZ• 17.

                                                 7~•j :s r~rti r•► ~t~~
     Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 6 of 11




       ~~HEREFORE, Petitioner hereby° requests that the Court order an issue requiring the

La~~~rence County Board of Election to canvass and count all ballots (except provisions! ballots)

which do not contain a Privac~r Envelope.

                                     Respectfulis~ submitted;



                                     Jason A.       re
                                     Pa. 1 D I~' 909" 6
                                     Joseph S. Beilissimo
                                     Ptt. ID No. 70897
                                     Medure Bonner Bellissimo LLC
                                  `~ 713 ~~'ilmington Avenue
                                     New Castle, Penns}~h~ania 16101-3647
                                     Phone: {724) 653-785
                                     Fa.: (724) 2Q2-7918




                                                 Fl~Eq/ORIGIN.AL

                                               2020 JJ~t -2 P~# 12~ { 7
                                               Jt~~f K~ AQO~t•ESGi.~C
         Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 7 of 11




                                       ~~   CER~'IF1Cr~►TION

          I certifir that this filing complies ~~-ith the provisions of the Public Access Policv of the

Unified Judicial S~~stem of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

inforitiation and documents.

         1 further certifif that on this 2nd da}= of dune, 2020; I made the follo~tiRng efforts to notify

Respondents} and/or Respondents}' attorneys of Petitioner`s Objection:


     r




         Although I vas unable to provide notice of this Objection to Respondents) or their

attorneys, this Court should nonetheless grant Petitioner's Objection. Pursuant to Rule l ~31(d) of

the Pennsylvania Rules of Ci~~il Procedure, an injunction may be granted without notice to a

Respondent for a period of up to five days.




                                            Counsel




                                                       FIIEDIQRIGIfJA!

                                                      2020 JUG -2 P~ 12~ 17~
                                                      ~~~C~I K~~E~i~-cJt1LD
                                                                       ;~~..
                                                      `~hQ ';t'il ~~
Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 8 of 11




                        Exhibit 1
      Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 9 of 11




From: ~-Parks, .lonathan <inrirksn~~a.~ro~->
Sent: Thursda~~. ~\~ta~r ?8.20?0 7:~4 Pal
To: \9arks, Jonathan <jmarksnci.pa.to~~>
Subject: l~nportant DOS Email re::•Abse~itee/\tai(-in Ballot Can~~ass
Importance: High

To ail county election officials.

I hope; you are all safe and well.

The department has received some questions From county officials in recent days regarding
the proper disposition of absentee or mail-in ballots cast by voters who did not enclose their
voted ballots in the official election ballot envelope ("secrecy" or "inner" envelope).

Though the Election Code requirQs county boards of elections to set aside absentee or mail-
in ballots enclosed in official election ballot envelopes that contain "any text, mark or
symbol which reveals the identity of the elector," there is no statutory requirement, nor
is there any statutory authority, for setting aside an absentee or mail-in ballot solely
because the voter forgot to properly insert it into the official election ballot envetope. See 25
P.S. §.3146.8(8}(4)(ii):
       t
To preserve the secrecy of such ballots, the board of elections in its discretion may develop
a process by which the members of the pre-canvass or canvass boards insert these ballots
into empty official election ballot envelopes or privacy sleeves until such time as they are
ready to be tabulated.

Please consult with your soliciEor about your plans to deal with such instances should they
occur during the pre-canvass or canvass.

Thank you for everything you are doing to administer the 2020 Primary while coping with
the unique challenges presented by COVID-19.

Kind regards,

Jonathan M. Marks
Deputy Secretary for Elections &Commissions
Pennsylvania Department of State
302 North Office Building ~ Harrisburg, PA 17120
S 717 ~7$3.Z035 '~ 717.787.1734
  }marksCa~pa,aov
Case 2:20-cv-00966-NR Document 415-26 Filed 08/28/20 Page 10 of 11




 j                                    ~~,o~.
                                          ~~


                                               ~~

                                                ~l
                                                G




                                   ;~ILEG;ORfGlI~AL



                                ~JO?1 ~l.A►iii-rS~~~~,
          Case 2:20-cv-00966-NR Document 415-26• . Filed 08/28/20 Page 11 of 11
,~




     IN THE COURT OF COi1~i110N PLEAS OF ALLEGHENI' COUNTI', PE\TNSYLVANIA
                                  CIVIL DI~'jSIO\'

      In re: Canvass of Mail-In Ballots for the                   '' /,-
      2020 General Primary                            ~      No. ~~1~(J~~




                                                  ORDER
           ~ AND I~T04t', this           day of June; 2420; upon consideration oFthe Objection filed

     by Petitioner Pennsylvania Democratic State Committee, it is hereby ORDEREp that the

     Lav~7ence Count~~ Board of Elections shall count and canvass all Absentee and Mail-In Ballots

     which `are recei~Jed by the Board «~hich compl~~ Frith the other requirements of the law, without

     regazd!to the presence or absence oif an inner Privactir Emjelope. This Order shall not apply to
           f
     Provisional Ballots. The La«~rence County Board of Elections is further ORDERED not to

     destroj or discard any ballots recei.led missing a Privacy Envelope.



           ~                               BY THE COURT:
           i
